Citation Nr: 0824009	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  07-13 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
arthritis (degenerative joint disease) of the left wrist and 
hand.

2.  Entitlement to service connection for arthritis 
(degenerative joint disease) of the left wrist and hand.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
arthritis (degenerative joint disease) of the right wrist and 
hand.

4.  Entitlement to service connection for arthritis 
(degenerative joint disease) of the right wrist and hand.

5.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
arthritis (degenerative joint disease) of the left ankle and 
foot.

6.  Entitlement to service connection for arthritis 
(degenerative joint disease) of the left ankle and foot.

7.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
arthritis (degenerative joint disease) of the right ankle and 
foot.

8.  Entitlement to service connection for arthritis 
(degenerative joint disease) of the right ankle and foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Portland, 
Oregon.

The Board notes that the veteran has advanced the claims 
currently on appeal in terms of arthritis of his "feet" and 
"hands."  The Board also observes, as discussed in more 
detail below, that the veteran previously was denied 
entitlement to service connection for arthritis of his ankles 
and wrists in July 1947 and November of 1947.  The veteran's 
current contentions reference essentially the same evidence 
and testimony that were presented in the prior claims, which 
specifically concern the veteran's ankles and wrists.  

Based on the foregoing, the Board's finds that the claims 
currently on appeal constitute a petition to reopen the ankle 
and wrist arthritis claims adjudicated in 1947.  In any 
event, there is no possible prejudice to the veteran in this 
regard as the Board finds below that new and material 
evidence has been received to reopen each of the claims.  
Furthermore, the Board has considered whether service 
connection may be warranted for arthritis in any implicated 
body part, including the ankles, feet, wrists, and hands.


FINDINGS OF FACT

1.  A November 1947 Board decision denied entitlement to 
service connection for chronic arthritis involving the left 
ankle, the right ankle, the left wrist, and the right wrist.

2.  Evidence received since the November 1947 Board decision 
is not cumulative of the evidence of record at the time of 
the November 1947 denial, relates to unestablished facts 
necessary to substantiate the claims, and raises a reasonable 
possibility of substantiating the claims.

3.  Arthritis of the left ankle or foot was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor is any current arthritis of the left ankle or 
foot otherwise related to such service.

4.  Arthritis of the right ankle or foot was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor is any current arthritis of the right ankle 
or foot otherwise related to such service.

5.  Arthritis of the left wrist or hand was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor is any current arthritis of the left wrist or 
hand otherwise related to such service.

6.  Arthritis of the right wrist or hand was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor is any current arthritis of the right wrist 
or hand otherwise related to such service.


CONCLUSIONS OF LAW

1.  The November 1947 Board decision which denied service 
connection for arthritis (degenerative joint disease) of the 
left ankle, right ankle, left wrist, and right wrist is 
final.  38 U.S.C.A. § 7104 (West 2002).

2.  Evidence received since the November 1947 Board decision 
in connection with the filing to reopen the claim of service 
connection for arthritis (degenerative joint disease) of the 
left ankle, the right ankle, the left wrist, and the right 
wrist is new and material, and the veteran's claims have been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

3.  Arthritis of the left ankle or foot was not incurred in 
or aggravated by the veteran's active duty service, nor may 
it be presumed to have incurred in such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

4.  Arthritis of the right ankle or foot was not incurred in 
or aggravated by the veteran's active duty service, nor may 
it be presumed to have incurred in such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

5.  Arthritis of the left wrist or hand was not incurred in 
or aggravated by the veteran's active duty service, nor may 
it be presumed to have incurred in such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

6.  Arthritis of the right wrist or hand was not incurred in 
or aggravated by the veteran's active duty service, nor may 
it be presumed to have incurred in such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103(a), 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a 'service connection' claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for 'service 
connection,' therefore, the Department of Veterans Affairs 
(VA) is required to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, the Board observes that the veteran's 
claims were previously denied in November 1947.  As the 
initial question for consideration then is whether new and 
material evidence has been received to reopen the claims, the 
Board calls attention to Kent v. Nicholson, 20 Vet. App. 1 
(2006).  That case addresses notice requirements specific to 
new and material claims.  Essentially, under Kent, the 
veteran must be apprised as to the requirements both as to 
the underlying service connection claim and as to the 
definitions of new and material evidence.  Kent further 
requires that the notice inform the veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.

In the present case, it does not appear that any letter was 
sent to the appellant to expressly satisfy Kent.  In any 
event, because the instant decision grants the request to 
reopen the previously denied claims, any notice deficiency 
with respect to Kent could not prejudice the veteran.

With regard to the underlying service connection claims on 
appeal, VA satisfied its duty to notify by means of an April 
2004 letter from the agency of original jurisdiction (AOJ) to 
the appellant.  The letter informed the appellant of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  Such 
notice did not inform the veteran of the law pertaining to 
disability ratings or effective dates.  However, such notice 
was provided in a subsequent June 2008 communication.  In any 
event, because the instant decision denies the veteran's 
service connection claims, no disability evaluation or 
effective date will be assigned.  As such, there can be no 
possibility of any prejudice to the veteran.

Thus, VA has satisfied its duty to notify the appellant with 
the April 2004 letter, and had satisfied that duty prior to 
the RO's adjudication of these claims in the March 2005 
rating decision.  The notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  There is no indication in the file that there 
are additional relevant records that have not yet been 
obtained.  In May 2004, the appellant was afforded a formal 
VA examination.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claims.  The Board 
finds that no additional assistance is required to fulfill 
VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002);  Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II. New and Material Evidence

In February 1947, the veteran initiated a claim of service 
connection for arthritis of the left ankle.  Development of 
this claim, including a July 1947 VA orthopedic examination 
report, resulted in a diagnosis of arthralgia of bilateral 
ankles and bilateral wrists.  A July 1947 RO rating decision 
then denied the claim of entitlement to service connection 
for "arthralgia, wrists and ankles, bilateral," on the 
basis that there was no objective evidence of any disease in 
either ankle or wrist.  

In pursuing an appeal to the Board, the veteran's 
correspondence continued to explain that the "appeal is for 
service connection for arthritis."  A November 1947 Board 
decision denied the appeal for "Service connection for 
claimed arthritis, chronic."  

In the Board's view, the November 1947 Board decision was a 
denial of service connection for arthritis/degenerative joint 
disease of the ankles and wrists.  The veteran's current 
appeal has been fashioned with reference to arthritis of the 
feet and hands, with references to essentially the same 
evidence and contentions which were advanced in the older 
claim for arthritis of the ankles and wrists.  The Board 
again notes that there is no possible prejudice to the 
veteran in interpreting the record in this fashion, as the 
Board finds that new and material evidence has been received 
sufficient to reopen the veteran's claims.  

After reopening these claims, the Board will adjudicate 
entitlement to service connection for arthritis of the 
ankles, feet, wrists, and hands to avoid any possible 
detriment to the appellant from any interchanging or 
overlapping of these terms in the development of these 
claims.  

The November 1947 Board decision denied the appellant's 
claims of entitlement to service connection for arthritis of 
the ankles and of the wrists.  After expressly denying the 
appeal, the November 1947 Board decision also directed to RO 
to obtain an item of medical evidence for additional 
consideration.  The record reflects that the RO completed the 
Board's instructions and, in January 1948, "confirmed and 
continued" the Board's November 1947 denial.  (The 1948 
rating action is not considered to be the last final denial 
here, however, since there is no evidence that such decision 
was sent to the veteran accompanied by a notification of his 
appellate rights.)

The November 1947 Board decision is final.  38 U.S.C.A. 
§ 7104.  Generally, once a Board decision becomes final under 
38 U.S.C.A. § 7104, the claim cannot be reopened or 
adjudicated by VA absent the submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104(b).

No subsequent correspondence from the veteran regarding these 
issues was received until February 2004, when the veteran 
submitted a request to reopen the claims of service 
connection for disability of both ankles and both wrists.  In 
a March 2005 rating decision, the RO denied these claims on 
the merits, apparently considering the issue to be reopened.  
The present appeal ensued.  The Board is not bound by the RO 
determination and must nevertheless consider whether new and 
material evidence has been received to reopen the claim.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The 
November 1947 Board decision is the last final disallowance 
of these claims involving entitlement to service connection 
for disability of both ankles and both wrists.

The definition of 'new and material evidence' as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. 
§ 3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant filed the request to reopen in February 
2004, the revised version of 3.156 is applicable in this 
appeal.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The record at the time of the November 1947 Board decision 
featured the veteran's statements, his service medical 
records, private post-service medical evidence, and a VA 
examination report.  The claims for service connection for 
both ankles and both wrists were denied on the basis that the 
most probative medical evidence weighed against finding the 
existence of any arthritic condition during service or 
following service.

Evidence added to the record since the November 1947 Board 
decision includes a May 2004 VA examination report addressing 
the veteran's claimed disabilities of both ankles and both 
wrists.  The May 2004 VA examination report shows a current 
diagnosis, confirmed with x-ray studies, of "degenerative 
joint disease of bilateral hands and feet."  This evidence 
is significant in that it addresses a new material fact: the 
veteran has now been diagnosed with degenerative joint 
disease, apparently in or around each of the joints pertinent 
to his service connection claims.  As this informative 
evidence tends to satisfy an element of the criteria for 
entitlement to service connection, and as the absence of 
evidence to satisfy this element of the criteria was a basis 
for the prior final denial, the new evidence could 
substantially impact the merits of the service connection 
claims.  The evidence raises a reasonable possibility of 
substantiating the claims.

The Board must view the May 2004 hospitalization record, 
showing a pertinent diagnosis of degenerative joint disease 
for each claims joint area, as new and material evidence.  
The claims of entitlement to service connection for 
degenerative joint disease for both ankles and both wrists 
have therefore been reopened.  38 C.F.R. § 3.156.  Moreover, 
because the RO has already adjudicated the underlying service 
connection claims, the Board may proceed with appellate 
consideration at this time.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

III. Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

The veteran primarily claims that his current degenerative 
joint disease of the ankles, feet, wrists, and hands 
developed during service activities.  Most specifically, in a 
May 2007 statement he identified a June 1944 "road march" 
during which he began to experience left ankle pain.  His 
February 1947 affidavit describing this recollection 
indicates that the veteran experienced soreness for 6 months 
following the initial incident; he recalls that he was 
treated with tape and then a bandage wrap, but had continuing 
intermittent pain in the left ankle during prolonged periods 
of standing.  

In evaluating the veteran's claims, his service medical 
records have been reviewed.  Such records do not demonstrate 
complaints or treatment for any injury to an ankle, foot, 
wrist, or hand during service.  

Following separation from active service, a February 1947 
private medical record reflects that the veteran's private 
physician interpreted x-rays of the veteran's left ankle as 
revealing "arthritis, left ankle."  The February 1947 
private medical record does not show any diagnosed disability 
of any other joint.  

A July 1947 VA examination report reflects thorough 
inspection of both of the veteran's ankles and both of his 
wrists, including with x-rays; the veteran did not otherwise 
complain of symptoms of his feet or hands.  The associated 
June 1947 VA x-ray reports show that the studies were 
interpreted to show "no gross abnormality" in the ankles 
and "no fracture or gross arthritic changes made out in 
either wrist."  The conclusion of the July 1947 VA medical 
examination report reflects the doctor's impression that 
"The wrists and ankles on both sides are normal in 
appearance.  There is no swelling or edema.  Motion is not 
limited in any direction."  The only apparent suggestion of 
disability was "subjective complaint of pain in the ankles 
on dorsiflexion."  The veteran was not diagnosed with 
arthritis, nor any other chronic disability other than 
"arthralgia wrists + ankles."

In January 1948, the RO obtained the x-ray film relied upon 
by the veteran's private physician in his February 1947 
diagnosis of arthritis in the left ankle.  A January 1948 
internal RO memorandum by medical doctor in the x-ray 
department shows that this x-ray film was interpreted as 
showing "No fracture, gross arthritic changes, or other 
abnormality ...."  The Board acknowledges the probative value 
of the February 1947 diagnosis of arthritis in the left ankle 
from the veteran's private doctor.  However, the Board 
believes that there is greater accumulated probative value in 
the subsequent contrary evidence.  The July 1947 VA 
examination report, with its own x-ray study, found no 
arthritis in the left ankle, and the January 1948 RO memo 
shows that a VA doctor disagreed with the veteran's physician 
and found that the private x-ray evidence did not show any 
arthritis of the left ankle.  Weighing the contending 
indications in the evidence, the Board finds that the 
preponderance of the probative evidence shows that the 
veteran did not have chronic arthritis of the left ankle 
through at least July 1947 (the date of the more recent 
examination of the veteran's left ankle during this period).

In this case, the evidence fails to demonstrate that the 
veteran had chronic arthritis of either ankle or wrist until 
2004.  The Board acknowledges the veteran's complaints of 
pain in the wrists and ankles, noted upon VA examination in 
1947.  However, the weight of the probative evidence 
indicates that x-ray evidence of arthritis was not 
established at that time, as previously discussed.  

Again, there was not at least equipoise as to the presence of 
ankle and wrists arthritis until 2004, several decades 
following separation from active service.  In this regard, 
evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In the present case, there is no explicit contention of 
continuing symptoms dating back to active service.  In any 
event, even if his statements imply continuity of ankle and 
wrist symptoms since active service, the absence of 
documented complaints or treatment for several years 
following military discharge is more probative than his 
current recollection as to symptoms experienced in the 
distant past.  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.  

It is further noted that no competent evidence of record 
causally relates the currently diagnosed ankle and wrist 
arthritis to active service.  In fact, a VA examiner in May 
2004 VA concluded that the veteran's current bilateral ankle 
and wrist arthritis are unrelated to his military service and 
instead are attributable to the normal aging process.  As 
that opinion was rendered following a review of the claims 
file and after an objective examination, it is found to be 
highly probative.  Moreover, no other competent evidence of 
record refutes that opinion.  

The veteran himself believes that his current arthritis of 
the ankles and wrists is causally related to active service.  
However, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The Board has also considered whether a grant of service 
connection is warranted on a presumptive basis here.  In this 
regard, under 38 C.F.R. § 3.309(a), arthritis is deemed to be 
a chronic disease.  However, in order for the presumption to 
operate, such disease must become manifest to a degree of 10 
percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3).   As the evidence 
is not at least in equipoise with respect to a clinical 
showing of record ankle or wrist arthritis within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  




ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for arthritis of 
the left ankle and foot is reopened; however, service 
connection is denied.

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for arthritis of 
the right ankle and foot is reopened; however, service 
connection is denied.

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for arthritis of 
the left wrist and hand is reopened; however, service 
connection is denied.

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for arthritis of 
the right wrist and hand is reopened; however, service 
connection is denied.





____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


